DETAILED ACTION
This Office action is in response to the election filed on 6 August 2021.  Claims 1-20 are pending in the application.  Claims 13-19 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-12 and 20, in the reply filed on 6 August 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuhan China Star et al., CN 110286531 A.
With respect to claim 1, Wuhan China Star discloses a display substrate (10, drawing 9) and a packaging cover plate (20, drawing 9) disposed opposite to each other; a plurality of connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) disposed at intervals (as shown in drawing 1 that the connection lines 12 is at intervals, forms breaks of connection lines, on an edge of the display substrate 10) on an edge of the display substrate (10, drawing 9); a plurality of insulating partitions (14, drawing 7 and 9;also shown in drawing 5 that the insulating partition 14 including multiple insulating partition) disposed on the display substrate (10, drawing 9), at least a portion of each of the plurality of insulating partitions (14, drawing 7 and 9;also shown in drawing 5 that the insulating 
With respect to claim 2, Wuhan China Star discloses wherein: the accommodation space (space between top of substrate 10 to top of layer 13, drawing 9) are fully filled with the conductive fillers (13, drawing 9), respectively.
With respect to claim 6, Wuhan China Star discloses wherein: there is a gap (as shown in drawing 5 that the connection line 12 has a white gap between connection line 12) between each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) and at least one of the insulating partitions (14, drawing 7 and 9;also shown in drawing 5 that the insulating partition 14 including multiple insulating partition) adjacent to the each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines), and a portion of a corresponding one of the conductive fillers (13, drawing 9) is filled in the gap (as shown in drawing 5 that the connection line 12 has a white gap between connection line 12).
With respect to claim 8, Wuhan China Star discloses electrodes (40, drawing 9) disposed on a side surface, facing towards the outside, of the display panel (¶0005; display panel pixel driving of both from the external, need to pass through COF (30) board to transmit from the drive circuit in the liquid crystal display panel), and electrically connected to first end surfaces (facing layer 40, drawing 9), facing towards the outside of the display panel (¶0005; display panel pixel driving of both from the external, need 
With respect to claim 9, Wuhan China Star discloses wherein: each of the electrodes (40, drawing 9) and a corresponding one of the conductive fillers (13, drawing 9) are disposed in an integrated structure.
With respect to claim 10, Wuhan China Star discloses wherein: each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) has a body, and an end connected to the body and having an outer peripheral (left side of the outlying 12, drawing 9) surface around a center line of the end, the outer peripheral surface (left side of the outlying 12, drawing 9) has a first outer peripheral surface portion (left side of the outlying 12, drawing 9) facing towards the display substrate (10, drawing 9) and a remaining second outer peripheral surface portion (right side of the outlying 12, drawing 9), and each of the conductive fillers (13, drawing 9) covers at least a part of the second outer peripheral surface portion (right side of the outlying 12, drawing 9) of the outer peripheral surface of the end of a corresponding one of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines).

    PNG
    media_image1.png
    348
    1231
    media_image1.png
    Greyscale

With respect to claim 11, Wuhan China Star discloses an insulating layer (15, drawing 9) covering the body of each of the plurality of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) and exposing at least the part of the second outer peripheral surface portion (right side of the outlying 12, drawing 9) of the outer peripheral surface of the end of each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines), wherein each of the plurality of insulating partitions (14, drawing 7 and 9;also shown in drawing 5 that the insulating partition 14 including multiple insulating partition) is constituted by a portion of the insulating layer (15, drawing 9) located between two adjacent ones of the plurality of connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) in an arrangement direction of the plurality of connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines).
With respect to claim 12, Wuhan China Star discloses wherein: the part of the second outer peripheral surface portion (right side of the outlying 12, drawing 9) of the outer peripheral surface of the end of each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is 
With respect to claim 20. Wuhan China Star discloses A display apparatus, see figure 9, comprising the display panel (¶0005; display panel pixel driving of both from the external, need to pass through COF (30) board to transmit from the drive circuit in the liquid crystal display panel) of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan China Star et al., CN 110286531 A.
With respect to claim 3, Wuhan China Star discloses wherein: a sum of an area of each of first end surfaces (facing layer 40, drawing 9), facing towards an outside of the display panel (¶0005; display panel pixel driving of both from the external, need to pass through COF (30) board to transmit from the drive circuit in the liquid crystal display panel), of the conductive fillers (13, drawing 9), and an area of each of second end surfaces (surface facing layer 12 toward layer 30, drawing 9), facing towards the outside of the display panel (¶0005; display panel pixel driving of both from the external, need to pass through COF (30) board to transmit from the drive circuit in the liquid crystal display panel), of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) however Wuhan China Star et al. did not specifically discloses the connection lines is greater than or equal to 16 μm.sup.2. However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no 
With respect to claim 4, Wuhan China Star discloses wherein: the first end surfaces (facing layer 40, drawing 9) are flush (as shown in drawing 9 the end surface is flushed) with the second end surfaces (surface facing layer 12 toward layer 30, drawing 9).
With respect to claim 5, Wuhan China Star discloses wherein: a contact area between each of the connection lines (12, drawing 7 and 9; also in figure 5 shown that connection line 12 is multiple lines) and a corresponding one of the conductive fillers (13, drawing 9) however Wuhan China Star et al. did not specifically discloses the conductive fillers is greater than or equal to 16 μm.sup.2. However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 7, Wuhan China Star discloses as applied to claim above however Wuhan China Star et al. did not specifically discloses the gap (as shown in drawing 5 that the connection line 12 has a white gap between connection line 12) has a width of 0 μm to 3 μm. However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822